Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-14 remain pending. 
Applicant's arguments filed 6-11-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
The restriction was withdrawn in parent application 13389359 on 4-11-14 and in this case in the office action sent 12-11-20. 
Claims 1-14 are under consideration. 
Specification
The title has been written more clearly as ---IMPROVED METHOD OF MAKING INDUCED PLURIPOTENT STEM CELLS USING P53 INHIBITORS---. 
Claim Objections
The somatic cell in claim 5 should be isolated. 
Claims 1, 5, 12 can set forth the active step, results, nuclear reprogramming factors, and p53 inhibitors more clearly, i.e. --- contacting an isolated mammalian somatic cell with:
a) reprogramming substances selected from the group consisting of: 
	i) Oct3/4 and Sox2,… …

b) an inhibitor of p53 selected from the group consisting of: 
	i) a dominant negative mutant of p53 or a nucleic acid encoding the same, and 
ii) murine double minute 2 (MDM2) or a nucleic acid that encodes the same 
such that the somatic cell is reprogrammed into an iPS cell---. 

It is noted that claims 1 and 5 use different wording, but the content is identical; therefore, the scope of claims 1, 5, and 12 are identical. Claim 12 is limited to using a nucleic acid sequence encoding a dominant negative mutant of p53 which is narrower than claims 1-11.  
Priority
The priority information is discussed in the office action sent 12-11-20.
The claims in this application and originally filed in parent application 13/942208 have support in grandparent application 12/672042.   
Claim Rejections - 35 USC § 112
Claims 1-14 remain rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of improving the production of induced pluripotent stem (iPS) cells in vitro comprising: contacting an isolated mammalian somatic cell being reprogrammed into an iPS cell with i) siRNA or shRNA against p53, ii) dominant negative mutants of p53 or nucleic acid sequence encoding thereof, iii) , does not reasonably provide enablement for using any species of somatic cell as broadly encompassed by claims 1 and 5. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Withdrawn rejections
The rejections of regarding using PFT-α, PFT-β, or PFT-μ (or analogs thereof), or siRNA, shRNA, antisense, or ribozyme against p21, an antibody against p21 (or nucleic acid sequence encoding thereof), or an inhibitor of p21 to inhibit p53 and improve iPS formation have been withdrawn in view of the amendment which deletes the concepts. 
Pending rejection
The specification does not enable reprogramming any species of somatic cell into an induced pluripotent stem (iPS) cell as broadly encompassed by claims 1, 5, 12 other than mammalian somatic cells. The specification and the art at the time of filing is limited to making iPS from isolated mammalian somatic cells using Oct4, Sox2, KIf4, and optionally cMyc or Oct4, Sox2, Lin28 and Nanog as reprogramming factors. Feng (Cell Stem Cell, April 3, 2009, Vol. 4, pg 301-312) clearly taught methods of reprogramming somatic cells were limited to mammalian cells at the time of filing. The specification does not correlate mammalian somatic cell reprogramming to any other species of somatic cell, i.e. insect, invertebrates, fish, amphibian, reptile, or birds. The specification does not teach the mammalian reprogramming factors that function in mammalian cells must function the same in insect, invertebrates, fish, amphibian, reptile, or birds. The specification does not teach reprogramming of any cells in insect, 
The rejection regarding using any nuclear reprogramming substances along with the p53 inhibitor in contact with the isolated somatic cell to make the iPS cell has been withdrawn because claim 1, 5, 12 have been limited to combinations of reprogramming factors that all require Oct4 and Sox2 which was enabled at the time of filing as supported by Thomson (8440461, Fig. 7C & claim 7; WO 2008/118820, Fig. 7C). 

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 8, 11, 12, 14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali (Stem Cells, May 2008, Vol. 26, No. 8, pg 1998-2005) in view of Dobbelstein (J. General Virol., 1998, Vol. 79, pg 3079-3083), Bowman (Genes & Development, 1996, Vol. 10, pg 826-835), Willis (Oncogene, 2004, Vol. 23, pg 2330-2338), O’Neill (US 7,695,426), O’Neill (US Patent Application Publication 2007/0006332), and O’Neill (US Patent Application Publication 2007/0254309). 
Aspects of the rejection have been withdrawn in-part based on the Declaration filed 6-11-21
The Declaration is limited to evidence for making mouse iPS cells using nucleic acids encoding Oct4, Sox2, Klf4 (“3F”) and optionally cMyc (“4F”) along with a nucleic acid encoding p53P275S (a dominant negative mutant of p53). Accordingly, the Declaration is persuasive as it relates to making mouse iPS cells using nucleic acids 
The Declaration describes using nucleic acids encoding OSK or OSKM and p53P275S to make iPS cells which antedates Mali’s disclosure of using nucleic acids encoding OSK or OSKM to make iPS cells. 
Claims 9 and 10 are limited to using OSK or OSKM or nucleic acids encoding thereof to make iPS cells; however, claims 9 and 10 are not limited to using p53P275S or making mouse iPS cells as disclosed in the Declaration. Therefore, claims 9 and 10 remain rejected as they relate to using OSK or OSKM and p53DD to make human iPS cells as described by the combined references. 
Claims 4, 8, 14 remain rejected because the Declaration does not antedate using p53DD described by the combined references. 
Withdrawn claims
Claims 3, 7 and 13 have been withdrawn because they have been limited to using p53P275S while the combined references are limited to using p53DD. 
Effective filing date regarding MDM2
The effective filing date regarding MDM2 as required in claims 1, 5, 12 is 3-10-09, the filing date of provisional application 61/209686. Provisonal applications 61/076487, 61/095573, and 61/194700 did not teach using MDM2. 
Pending rejection
Mali improved the production of making human induced pluripotent stem (iPS) cells using reprogramming factors Oct4, Sox2, Klf4, and cMyc (“SY4” OSKM) or Oct4, Sox2, Nanog, and Lin28 (“JT4”, “OSNL”) plus SV40 large T antigen (“OSKMT” or “OSNLT”) (pg 1998, col. 2, last 4 lines; paragraph bridging pg 2000-2001). In fact, the T antigen caused improved AP expression when added to reprogramming factors OOct4, Sox2, & Nanog (“OSN”) or Oct4 & Sox2 (“OS”) (i.e. labeled “OSNT”, “OST” in Fig. 1C) as encompassed by claim 1. SV40 large T antigen was known to suppress p53 pathway as described by Mali on pg 2003, col. 2, lines 2-5 (“T simultaneously disables the retinoblastoma and p53 tumor suppressor pathways…”) and Dobbelstein (title “The large T antigen of simian virus 40 binds and inactivates p53 but not p75”); therefore, SV40 suppresses p53 as claimed.  
Mali did not teach specifically inhibiting p53 using (i) a dominant negative mutant of p53 or a nucleic acid that encodes the same, or (ii) MDM2 or a nucleic acid that encodes the same, into contact with a somatic cell.  
However, 
i) specifically inhibiting p53 using dominant negative mutants was known in the art as evidenced by Willis who taught using the p53DD dominant negative p53 mutant described by Bowman to inhibit p53 function; 
ii) Bowman taught p53DD was specific to inactivating p53 while keeping Rb-family proteins active (pg 828, Fig. 2B, “Endogenous Tumor suppressors”) as opposed to SV40 T antigen which cause both Rb-family and p53 inactivation (pg 828, Fig. 2A, 
iii) it was well known in the art to specifically target p53 for the purpose of maintaining pluripotency as evidenced by O’Neill (US 7,695,426), O’Neill (US Patent Application Publication 2007/0006332), and O’Neill (US Patent Application Publication 2007/0254309), specifically using p53 inhibitors for making embryonic stem cell lines (7695426; col. 11, line 9, line 37, line 60). Specifically targeting p53 for the purpose of making pluripotent cells is described in ‘309 in para 66, 67; in 426’ in col. 11, line 9, line 37, line 60; and in ‘332 in para 102, 105, 107, and claim 32. 
Thus, it would have been obvious to those of ordinary skill in the art at the time the invention was made to improve iPS production using an inhibitor of p53 as described by Mali wherein the inhibitor was a dominant negative p53 mutant described by Willis, specifically the p53DD mutant described by Bowman. 
This is equivalent to claims 1, 5, 12. 
Since Mali taught “T simultaneously disables the retinoblastoma and p53 tumor suppressor pathways…” (col. 2, lines 2-5), and Dobbelstein taught “The large T antigen of simian virus 40 binds and inactivates p53 but not p75” (title), then those of skill would have recognized the desire to specifically inhibit p53 while reprogramming somatic cells. 
Since Bowman taught p53DD was specific to inactivating p53 while keeping Rb-family proteins active (pg 828, Fig. 2B, “Endogenous Tumor suppressors”) and did not result in abnormalities (pg 832, col. 1, 2nd paragraph, line 4-7), then those of skill would have recognized the desire to specifically inhibit p53 using p53DD. 

Accordingly, those of ordinary skill in the art at the time the invention was made would have been motivated to replace SV40 T antigen of Mali with the p53DD of Bowman to specifically inactivate p53 while keeping Rb-family proteins active (pg 828, Fig. 2B, “Endogenous Tumor suppressors”) without causing abnormalities (pg 832, col. 1, 2nd paragraph, line 4-7). 
Those of ordinary skill would have a reasonable expectation of successfully replacing the SV40 T antigen of Mali with the p53DD of Bowman because such methods were well-within the purview of the ordinary artisan at the time of filing. Those of ordinary skill would have a reasonable expectation of successfully enhancing the reprogramming of iPS cells by replacing the SV40 T antigen with p53DD because the SV40 T antigen used by Mali was known to inactivate p53 (Dobblestein) and because inhibitors of p53 were known to enhance pluripotency (O’Neill). 
This rejection was affirmed by the board in parent application 133942208. 
Claims 12-14 have been included because Mali used plasmids for introducing the reprogramming factors; plasmids inherently ARE episomal because they can replicate independently or integrate into the genome of the cell (which is the definition of “episomal”). 
Response to arguments
mouse iPS cells using nucleic acids encoding Oct4, Sox2 & Klf4 (“3F”) or Oct4, Sox2, Klf4 & cMyc (“4F”) and p53P275S. The Declaration is inadequate to overcome the rejection as a whole because it does not support the scope of the claims as a whole. In other words, the Declaration does not provide evidence that applicants performed the method using OSNL, OSN, or OS and a dominant negative mutant of p53 to make human iPS cells as described by Mali (or performing the method in any species or using protein alone) as broadly encompassed by claims 1, 5 and 12. 

Claims 3, 7, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali (Stem Cells, May 2008, Vol. 26, No. 8, pg 1998-2005) in view of Dobbelstein (J. General Virol., 1998, Vol. 79, pg 3079-3083), Bowman (Genes & Development, 1996, Vol. 10, pg 826-835), Willis (Oncogene, 2004, Vol. 23, pg 2330-2338), O’Neill (US 7,695,426), O’Neill (US Patent Application Publication 2007/0006332), and O’Neill (US Patent Application Publication 2007/0254309) as applied to claims 1, 2, 4-6, 8, 11, 12, 14 above, and further in view of de Vries (PNAS, 2002, Vol. 99, No. 5, pg 2948-2953).

The combined teachings of Mali, Dobbelstein, Bowman, Willis, O’Neill, O’Neill, and O’Neill did not teach using p53P275S. 
However, de Vries taught expression of p53P275S inhibited apoptosis in pluripotent ES cells (pg 2951, col. 2, “Apoptosis”).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administering a nucleic acid sequence encoding OSNL, OSN, or OS and a dominant negative mutant of p53 to make human iPS cells as described by the combined teachings of Mali, Dobbelstein, Bowman, Willis, O’Neill, O’Neill, and O’Neill using p53P275S described by de Vries. Those of ordinary skill in the art at the time of filing would have been motivated to replace the p53DD of Bowman with the p53P275S of de Vries to inhibit apoptosis in the pluripotent cells as described by de Vries, thereby maintaining the cells and preventing cell death. 
A note about the Declaration filed 6-11-21
The Declaration describes using nucleic acids encoding OSK or OSKM and p53P275S to make iPS cells which antedates Mali’s disclosure of using nucleic acids encoding OSK or OSKM to make iPS cells. While claims 3, 7, 13 are limited to using p53P275S or nucleic acids encoding thereof to make iPS cells, the claims are not limited to using OSKM or OSK or making mouse iPS cells as disclosed in the Declaration. Therefore, claims 3, 7, 13 are rejected as they relate to using OSNL, OSN, 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Double Patenting
A) Claims 1-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8900871 (13389359). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other. 
The claims in 8900871 are drawn to a method of producing iPS cells in vitro, comprising introducing (a) an episomal vector comprising a nucleic acid sequence that encodes Oct3/4, (b) an episomal vector comprising a nucleic acid sequence that encodes Klf4, (c) an episomal vector comprising a nucleic acid sequence that encodes Sox2, (d) an episomal vector comprising a nucleic acid sequence that encodes (i) L-Myc, and (ii) Lin28 or Lin28b joined polycistronically in the orientation of 5'-3', and (e) a functional inhibitor of p53 selected from the group consisting of (i) an siRNA against p53, (ii) an shRNA against p53, and (iii) DNA encoding an siRNA or shRNA against p53, wherein the DNA can be in the form of an episomal vector, into a somatic cell such that iPS cells are produced, wherein the episomal vectors of (a) to (e) can be the same or different. The subject matter in ‘871 is limited to using iRNA that targets p53 to improve making iPS cells. 
The instant claims are limited to using an inhibitor of p53 that is a dominant negative mutant of p53, MDM2, or nucleic acids encoding thereof, to improve making chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53 to improve making iPS cells. Applicants filed a terminal disclaimer in parent application ‘208 over 8900871 (using p53 iRNA to improve making iPS cells), thereby linking the inventions together. In other words, the dominant negative mutant of p53 now claimed and the p53 iRNA in 8900871 are expressly claimed together in parent application 13942208, now abandoned, and were acknowledged by applicants as being part of the same invention. Accordingly, applicants have already acknowledged the use of an inhibitor of p53 now claimed (dominant negative mutants of p53) is patentably indistinct from the use of an inhibitor of p53 in ‘871 (p53 iRNA) because they filed a terminal disclaimer in ‘208 over 8900871 combining the concepts. 
The species are linked by the overarching concept of using inhibitors of p53 to improve making iPS cells and numerous embodiments were examined together in parent application 13389359. The concept in 8900871 could have been pursued in the instant application and the concepts now claimed could have been pursued in 8900871. 
The rejection is proper because applicants have already acknowledged the subject matters of using p53 RNAi and other p53 inhibitors are indistinguishable because they filed the terminal disclaimer over 8900871 in application 13942208 and because the use “episomal vector” as required in the claims patented in ‘871 are in claim 14 of the instant application. 

Claims 1-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8530238 (12672042).  Although they are obvious variants of each other. The subject matter in ‘238 is limited to using iRNA that targets p53 to improve making iPS cells. The subject matter in the instant application is limited to using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53) to improve making iPS cells. Applicants filed a terminal disclaimer in parent application 13942208 (Abd – using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53 to improve making iPS cells) over 8900871 (using p53 iRNA to improve making iPS cells) thereby acknowledging the subject matter now claimed (the same as in ‘208) is patentably indistinct from the concept of using p53 iRNA to improve making iPS cells. The species are linked by the overarching concept of using inhibitors of p53 to improve making iPS cells and numerous embodiments were examined together in parent application 13389359. The concept in ‘238 could have been pursued in the instant application and the concepts now claimed could have been pursued in ‘238. The rejection is proper because applicants have already acknowledged the subject matters are indistinguishable by filing the terminal disclaimer over 8900871 in application 13942208. 
Response to arguments
Applicants’ request to hold the rejection in abeyance is unacceptable. Applicants’ response to the double patenting rejection is improper.  A proper response may be i) an argument, ii) an amendment that overcomes the rejection, or iii) a terminal disclaimer.  Rejections are not held in abeyance in order to expedite prosecution.  Please decide how to proceed with these rejections and take action in the response.  

CLARIFYING PATENT FAMILIES
Regardless of whether or not applicants file terminal disclaimers, the patent family/families require clarification. Here are some facts to guide the process of clarification: 
Grandparent application 12672042 (8530238) had a restriction (12-2-11) that separated chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53. Applicants elected inhibitory RNA that targets p53 and the restriction was maintained until allowance (8530238).
Parent application 13942208 (Abandoned) had a restriction (12-6-13) that separated a dominant negative mutant of p53 (proteins), nucleic acid encoding a dominant negative mutant of p53, PFT (chemical), MDM2 (protein), a nucleic acid encoding MDM2, inhibitory RNA that targets p21, an antibody that targets p21, and a nucleic acid sequence encoding an antibody that targets p21. Applicants elected a nucleic acid sequence encoding a dominant negative mutant of p53, but the restriction was withdrawn in the first office action (4-11-14). 
Application 13389359 (8900871) is related to the instant application because it shares inventors and because it shares the concept of using a p53 inhibitor to improve iPS cell production. 13389359 had a restriction (10-28-13) that separated chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, 
Applicants filed a terminal disclaimer in parent application 13942208 (Abd – using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53 to improve making iPS cells) over 13389359 (8900871 – using p53 iRNA to improve making iPS cells) thereby acknowledging the subject matter of using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53 is patentably indistinct from the concept of using p53 iRNA to improve making iPS cells. 
Accordingly, double patenting rejections over both 13389359 (8900871) and 12672042 (8530238) are made herewith because applicants acknowledged the subject matter claimed is patentably indistinct from the concept of using p53 iRNA to improve making iPS cells. 
Application 13389359 (8900871) is related to the instant application because it shares inventors and the concept of using p53 inhibitors to improve iPS cell production. 13389359 had a restriction (10-28-13) that separated chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53; however, 13389359 is not part of the parentage of the instant application. Applicants elected inhibitory RNA that targets p53 in 13389359, and the restriction was maintained until allowance (8900871). This is the same subject matter allowed in 12672042. Accordingly, 13389359 (8900871) and 12672042 (8530238) are bound together because they require the same subject matter, i.e. using p53 RNAi to improve making iPS cells, and because they share inventors. However, ‘871 and ‘238 are not bound by a terminal disclaimer. This improperly extends applicants’ “right to exclude” granted by patent 8530238. This is a baseline to fix the patent family problem. 
After this is done, there are two possible solutions to create patent families by subject: 
1) using p53 RNAi in one patent family, and using any p53 inhibitor other than p53 RNAi in another patent family (using the original restriction/election in 12672042 as a guide); or 
2) using any p53 inhibitor in one big patent family (using the terminal disclaimer filed in 13389359 as a guide which acknowledges they are linked). 
If applicants wish option 1), applicants must i) file a terminal disclaimer in 13389359 over 12672042, thereby allowing the remaining embodiments in this application (chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53) to bound together as a separate group, and ii) admit on the record that the terminal disclaimer filed in 13942208 over 13389359 was an error. 
If applicants wish option 2), applicants must i) file a terminal disclaimer in 13389359 over 12672042, and ii) file terminal disclaimers over 8900871 and 8530238. 
Regardless, a terminal disclaimer must be filed in 13389359 (8900871) over 12672042 (8530238) and 13389359 must be made a CIP of 12672042. Otherwise, the patent families will continue to be blurred. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632